                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                              NORTHEASTERN DIVISION


 PHILLIP DAVID OLMSTEAD,

        Plaintiff,                                 Case No. 2:16-cv-00046

 v.                                                Chief Judge Crenshaw
                                                   Magistrate Judge Newbern
 FENTRESS COUNTY, TENNESSEE, et al.,

        Defendants.


                               MEMORANDUM AND ORDER

       Defendant Southern Healthcare Partners (SHP) has filed a motion to quash a subpoena

duces tecum that Plaintiff Phillip David Olmstead served on SHP on September 30, 2018. (Doc.

No. 212.) Although Olmstead did not file a response in opposition to the motion to quash, his

position is reflected in the joint statement of discovery issues in dispute that SHP filed with that

motion. (Doc. No. 212-1, PageID# 1659.) For the reasons that follow, SHP’s motion (Doc. No.

212) is GRANTED IN PART.

I.     Background

       In this lawsuit, Olmstead claims that he was denied his hypertension medication while he

was incarcerated at the Fentress County Justice Center (FCJC), leaving him permanently blind in

one eye. (Doc. No. 205, PageID# 1613–19.) SHP was under contract to provide medical services

to FCJC inmates while Olmstead was incarcerated there. (Id. at PageID# 1612, ¶ 8.) Olmstead

alleges that SHP has shown a “pattern of failing to adequately train and supervise its nurses placed

in the FCJF,” and seeks to hold SHP liable under 42 U.S.C. § 1983 for deliberate indifference to

his medical needs. (Id. at PageID# 1622.)
       After Olmstead retained counsel, the Court entered a scheduling order, noting that “[t]he

parties [had] exchanged multiple sets of discovery before Olmstead obtained counsel.” (Doc. No.

195, PageID# 1570.) The order set August 10, 2018, as the deadline to serve any remaining

requests for written discovery and September 10, 2018, as the deadline for responses. (Id.) SHP

states that the parties informally extended the written discovery deadline by forty-five days;

Olmstead disagrees, claiming that he never confirmed the he needed the extension. (Doc. No. 210,

PageID# 1641–42; Doc. No. 212-2, PageID# 1662, ¶ 5.)

       On September 5, 2018, Olmstead served SHP with a notice of deposition and subpoena

duces tecum, which stated Olmstead’s intent to depose SHP’s corporate representative on October

5, 2018, regarding SHP’s contract with the FCJC and the medical care that Olmstead received.

(Doc. No. 212-2, PageID# 1662, ¶ 6; Doc. No. 212-3.) Although that notice referenced many

different documents as deposition topics, it did not ask SHP to produce any of them. (Doc. No.

212-2, PageID# 1662, ¶ 6; Doc. No. 212-3.) Nonetheless, SHP “voluntarily provided [Olmstead]

with several documents relating to the matters on which [Olmstead] had indicated the SHP

corporate representative would be examined” in the hopes that Olmstead would cancel the

deposition. (Doc. No. 212-2, PageID# 1662, ¶ 7.)

       Olmstead did not cancel the deposition and, instead, on September 30, 2018, served SHP

with a supplemental notice of deposition and subpoena duces tecum, which directed SHP’s

corporate representative to “provide and discuss” the following sets of documents:

   •   all contractual agreements between SHP, its agents and assigns and the Medical
       Director SHP had for the [FCJC] in June, July & August 2015[;]

   •   all contractual agreements between SHP, its agents and assigns and the On Site
       Manager and immediate supervisor of Nurse Anthony Martin in June, July and
       August 2015 for the [FCJC] contract in June, July & August 2015[;]

   •   SHP policies in effect in 2015 regarding managing inmates with chronic illness[;]

                                               2
   •   SHP policies in effect in 2015 regarding special needs plans for inmates[;]

   •   SHP policies in effect in 2015 regarding chronic illness tracking logs and if there
       were any on [Olmstead] in June, July and August 2015[;]

   •   all 2015 monthly service reports SHP provided to FCJC[;]

   •   the clinical performance enhancement process SHP had for FCJC[;]

   •   the Cost Analysis forms and reports SHP generated in 2015 related to its contract
       with the FCJC[;]

   •   all physician order sheets SHP relied upon in delivering medical services to
       [Olmstead] in 2015[;]

   •   all Medication Administration Records SHP was aware of regarding [Olmstead] for
       2015 as well as all other times [Olmstead] had been incarcerated in the FCJC after
       2011[;]

   •   any investigations by SHP related to [Olmstead’s] July 20, 2015 incident and/or
       thereafter[;] [and]

   •   a list of the number of lawsuits filed and/or pending in which SHP is named as a
       Defendant                   .                  .               .               .

(Doc. No. 212-4, PageID# 1676–77.)

       The deposition scheduled for October 5, 2018, was rescheduled to October 26, 2018, and

SHP served Olmstead with a notice of objections on October 8, 2018. (Doc. No. 212-1, PageID#

1658, ¶ 2; Doc. No. 212-5.) According to SHP and Olmstead’s joint statement of discovery issues

in dispute, all of SHP’s objections have been addressed except for the following: SHP “objects to

the issuance of subpoenas duces tecum because the deadline for written discovery has expired, and

it is not permissible to use a subpoena duces tecum to obtain documents from another party after

the expiration of the deadline.” (Doc. No. 212-1, PageID# 1659.)

       SHP argues that subpoenas under Rule 45 are not appropriately served on parties to a

lawsuit, and that, therefore, the proper way to obtain the documents Olmstead seeks would have


                                                3
been to issue a request for production of documents under Rule 34 before the written discovery

deadline expired. (Id.; Doc. No. 212, PageID# 1656, ¶ 4; Doc. No. 212-2, PageID# 1664.) SHP

states that Olmstead “never submitted a written request for production of [the documents he seeks

in the subpoena].” (Doc. No. 212, PageID# 1655–56, ¶ 3.) SHP asks the Court to quash Olmstead’s

subpoena and enter a protective order stating that SHP need not produce any of the requested

documents. (Id. at PageID# 1667.)

       Olmstead does not address the propriety of seeking document production from a party by

subpoena, instead arguing that “there were documents identified by SHP for the first time after the

expiration of the [August 10, 2018] written discovery deadline.” (Doc. No. 212-1, PageID# 1659.)

The only example Olmstead provides of such documents is Defendant Nurse Anthony Martin’s

reference, during his September 14, 2018 deposition, to ’12 or 13 [training] manuals’” in the room

at the [FCJC] that SHP put him in when he first became the [FCJC] nurse . . . .” (Id.)

II.    Legal Standard

       Under Federal Rule of Civil Procedure 45(d)(3)(A), the Court must, on “timely” motion,

quash or modify a subpoena that “fails to allow a reasonable time to comply;” “requires a person

to comply beyond the geographical limits specific in Rule 45(c);” “requires disclosure of

privileged or other protected matter, if no exception or waiver applies;” or “subjects a person to

undue burden.” Fed. R. Civ. P. 45(d)(3)(A) A motion to quash is timely if it is filed before

compliance with the subpoena is required. See Maysey v. Henkel Corp., No. 1:17CV-00108-GNS,

2018 WL 314859, at *2 (W.D. Ky. Jan. 5, 2018) (stating that “[i]t is well settled that, to be timely,

a motion to quash a subpoena must be made prior to the return date on the subpoena.”) (quoting

FTC v. Trudeau, No. 5:12MC35, 2012 WL 5463829, at *3–4 (N.D. Ohio Nov. 8, 2012)); see also

City of St. Petersburg v. Total Containment, Inc., No. 06-20953CIV, 2008 WL 1995298, at *2



                                                 4
(E.D. Pa. May 5, 2008) (“Ample authority exists holding that timeliness means within the specified

compliance period, so long as that period is of reasonable duration.”). The decision to quash a

subpoena lies within the sound discretion of the trial court. Thomas v. City of Cleveland, 57 F.

App’x 652, 654 (6th Cir. 2003) (citing Ghandi v. Police Dep’t, 747 F.2d 338, 354 (6th Cir. 1984)).

        “To sustain a protective order under Rule 26(c), [SHP] must show ‘good cause’ for

protection from one (or more) harms identified in [Rule 26(c)(1),]” which include “annoyance,

embarrassment, oppression, or undue burden or expense.” In re Ohio Execution Protocol Litig.,

845 F.3d 231, 236 (6th Cir. 2016) (citations omitted). Good cause exists if, without a protective

order, SHP will experience “specific prejudice or harm.” Id. (quoting Father M. v. Various Tort

Claimants (In re Roman Catholic Archbishop), 661 F.3d 417, 424 (9th Cir. 2011)). Among other

things, a protective order may “forbid[] the disclosure of discovery[.]” Fed. R. Civ. P. 26(c)(1)A).

III.   Analysis

        While some courts have agreed with SHP that a subpoena duces tecum cannot be used to

obtain documents from a party under any circumstance, they are outnumbered by courts reaching

the opposite conclusion. See United States v. 2121 Celeste Rd. SW, Albuquerque, N.M., 307 F.R.D.

572, 588 (D.N.M. 2015) (finding that “[a] majority of district courts have held . . . that a [Rule 45]

subpoena may be served on another party so long as it is not used to circumvent rule 34 or the

other discovery rules); see also Smith v. Gebhardt, 240 W. Va. 426, 813 S.E.2d 79, 88–89 (2018)

(Davis, J., concurring) (finding that “[a] minority of federal courts hold that a Rule 45 subpoena

duces tecum may not be served on a party”). Courts adopting the minority view have pointed to

the frequency of references to nonparties in the notes to Rule 45 and Rule 34’s unambiguous

application to parties only. See, e.g., Hasbro, Inc. v. Serafino, 168 F.R.D. 99, 100 (D. Mass. 1996).

Courts embracing the majority view have emphasized that the text of Rule 45 does not limit its



                                                  5
applicability to nonparties and that there is no other rule that would require such a result. See, e.g.,

Mortg. Info. Servs., Inc. v. Kitchens, 210 F.R.D. 562, 565–66 (W.D.N.C. 2002). They have also

observed that an inter-party subpoena is the most logical way to secure for use at trial the original

version of a document that was produced during discovery. See id.

        But the courts that have allowed inter-party subpoenas have done so with a caveat that is

fatal to Olsmtead’s attempt to do so here: Rule 45 cannot be used to circumvent Rule 34 or other

discovery rules. See 2121 Celeste Rd. SW, Albuquerque, N.M., 307 F.R.D. at 588 (collecting

cases); Stokes v. Xerox Corp., No. 05-CV-71683-DT, 2006 WL 6686584, at *3 (E.D. Mich. Oct.

5, 2006). Courts in this circuit have held that subpoenas are discovery devices that are subject to

the discovery deadlines in a scheduling order. See Haley v. Kundu, No. 1:11-CV-265, 2013 WL

12037211, at *1 (E.D. Tenn. May 7, 2013); Miami Valley Fair Hous. Ctr., Inc. v. Connor Grp.,

No. 3:10CV00083, 2011 WL 13157347, at *3 (S.D. Ohio July 21, 2011); McGuire v. Warner, No.

05-40185, 2009 WL 2370738, at *1 (E.D. Mich. July 29, 2009). Olmstead does not dispute that

limitation. Instead, he claims that he did not serve the subpoena before the August 10, 2018

deadline for written discovery because he was not aware of certain documents—like the “12 or 13

[SHP] training manuals”—until Nurse Martin’s September 14, 2018 deposition. (Doc. No. 212-1,

PageID# 1659.)

        Even if that claim were liberally construed as an argument that there is good cause under

Rule 16(b)(4) to reopen written discovery, it would fail. See Fed. R. Civ. P. 16(b)(4). Olmstead

has not explained why he did not seek timely production of any of the documents he is seeking

through the subpoena—the only documents he mentions are the training manuals, which he did

not ask SHP to produce. Further, as SHP points out, Olmstead could have requested an extension

of the written discovery deadline—SHP was apparently amenable to such an extension—but he



                                                   6
chose not to and instead claimed that he did not need to propound additional written discovery.

See McGuire v. Warner, No. 05-40185, 2009 WL 2370738, at *2 (E.D. Mich. July 29, 2009)

(concluding that plaintiffs’ failure to request an extension of the discovery deadline to

accommodate their subpoena weighed against a finding of good cause); (Doc. No. 210, PageID#

1641–42; Doc. No. 212-2, PageID# 1665–66). Allowing Olmstead to subpoena documents from

SHP at this point in the proceeding would be inconsistent with the scheduling order, which

Olmstead has not offered good cause to amend.

       Olmstead’s subpoena would also contravene Rule 34’s instruction that a party have thirty

days to respond to a document request. 1 Fed. R. Civ. P. 34(b)(2)(A). Olmstead’s September 30,

2018 subpoena demanded that SHP produce twelve categories of documents on October 5, 2018.

(Doc. No. 212-1, PageID# 1658, ¶ 2; Doc. No. 212-2, PageID# 1662.) Even after the deposition

was rescheduled to October 26, 2018, SHP would have had less than thirty days to comply with

the subpoena. (Doc. No. 212-1, PageID# 1658, ¶ 2.) Courts have quashed inter-party subpoenas


1
        This would be true even if the Court were to construe Olmstead’s subpoena as a document
request under Rule 30(b)(2), which allows a party to request production of documents for use at a
deposition. Labeling Olmstead’s subpoena a document request under Rule 30(b)(2) would not
change the fact that it was served after the deadline for written discovery. See Burke v. Air Serv
Int’l, Inc., No. CV0702335HHKAK, 2009 WL 10696211, at *2 (D.D.C. Sept. 15, 2009)
(explaining that a party cannot circumvent a discovery deadlines by using a document production
request in connection with a deposition). And courts have found that Rule 34’s thirty-day response
period has been incorporated into Rule 30(b)(2). See Gilbert v. E.I. Dupont De Nemours & Co.,
No. 3:15CV00988 (AWT), 2016 WL 3211682, at *3 (D. Conn. June 9, 2016) (explaining that
there is nothing to “indicate that the 30-day limitation is not applicable to document requests
incorporated into deposition notices”) (quoting Lagnese v. Town of Waterbury, No.
15CV00975(AWT), 2015 WL 7432318, at *1 (D. Conn. Nov. 23, 2015)); Schultz v. Olympic Med.
Ctr., No. C07-5377 FDB, 2008 WL 3977523, at *2 (W.D. Wash. Aug. 22, 2008) (“It is well settled
that Fed.R.Civ.P. 30(b)(2) provides that any deposition notice which is served on a party deponent
and which requests documents to be produced at the deposition must comply with the thirty-day
notice requirement set forth in Fed.R.Civ.P. 34.”).




                                                7
that would reduce the period of compliance in less than the thirty-day period provided by Rule

34(b)(2)(A). See Parra v. State Farm Lloyds, No. 7:14-CV-691, 2015 WL 12940023, at *1 (S.D.

Tex. Jan. 13, 2015) (reasoning that, with respect to an inter-party subpoena, a “reasonable time to

comply” is generally the thirty days set out in Rule 34(b)(2)(A)); In re GB Herndon & Assocs.,

Inc., No. 10-00945, 2011 WL 3811049, at *1 (Bankr. D.D.C. Aug. 29, 2011) (explaining that “[a]

deposition subpoena to a party may not be utilized to circumvent the thirty-day response time

provided for in Fed. R. Civ. P. 34.”); Stokes, 2006 WL 6686584, at *3 (quashing subpoena that

was served eight days before discovery was due to close).

         Olmstead’s subpoena must therefore be quashed. Allowing him to conduct written

discovery after the deadline has passed without a showing of good cause would impose an undue

burden on SHP and scuttle the scheduling order. Fed. R. Civ. P. 45(d)(3)(A)(iv). The fact that

Olmstead failed to file a response in opposition to SHP’s motion to quash is another reason for it

to be granted See M.D. Tenn. R. 7.01 (response) (explaining that, when a timely response to a

motion is not filed, the motion will be deemed unopposed). Absent any other pending request for

these documents, SHP’s motion for a protective order is unnecessary and is DENIED WITHOUT

PREJUDICE.

IV.      Conclusion

         SHP’s motion (Doc. No. 212) is therefore GRANTED with regard to quashing the

supboena duces tecum and DENIED WITHOUT PREJUDICE as to the request for a protective

order.

         It is so ORDERED.


                                                     ____________________________________
                                                     ALISTAIR E. NEWBERN
                                                     United States Magistrate Judge


                                                8
